DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Interpretation
	The term “fully enclosed” refers to, e.g., the structure shown in Fig 2, and not, e.g., the structure shown in Fig 3.
Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
--A system, comprising:
an object; and
a support frame supporting the object,
wherein the support frame constrains movement of the object relative to the support frame,
wherein the support frame includes a cage to non-rigidly constrain movement of at least a part of the object, 
wherein the support frame fully encloses the object and includes a solid cushioning portion and a rigid support portion, 
wherein the solid cushioning portion comprises a sub-frame, and,
wherein the object and the support frame are printed from a common material in a three-dimensional (3D) printing process. --
This is supported by instant claim 8 and [0027] of the published application.
This would distinguish the claim from known prior art because while there is motivation to provide a solid cushioning portion comprising a sub-frame, there is no fair combination that would result in a sub frame formed from a common material as claimed.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3, 6-8, and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 20100060093 A1).
	In reference to claim 1, Hunter discloses a system, comprising:
an object (“device 16” [P0025]); and

    PNG
    media_image1.png
    595
    901
    media_image1.png
    Greyscale

a support frame supporting the object (“a modular cage 20 that supports the energy generating device 16 within the enclosure 18” [P0025]),
wherein the support frame constrains movement of the object relative to the support frame,
wherein the support frame includes a cage to non-rigidly constrain movement of at least a part of the object (“peripheral cage 28 sways with the enclosure 18 during transportation of the energy generating module 14” [P0025]), and
wherein the support frame fully encloses the object and includes a solid cushioning portion and a rigid support portion (“dampening mechanisms 32 may dampen movement of one or more of the multi-directional extensions 30 during transportation of the energy generating module 14. The movement dampening mechanisms 32 may be, for example, shock absorbers positioned to limit movement of the multi-directional extensions 30 or bands configured to partially restrain movement of the multi-directional extensions 30 [P0029], See Fig 1-5, portion shown above).

	In reference to claim 2-3 and 6-8, see Fig 5. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	In reference to claim 18, Hunter further teaches that the support frame is separably connected to at least one additional support frame by at least one connecting member, and
the additional support frame supports an additional object, fully encloses the
additional object, and constrains movement of the additional object relative to the
additional support frame (“multiple energy generating devices may be provided within an energy generating module 14” [P0062]. If multiple devices are placed in 14, then multiple cages would be connected to enclosure 14 resulting in the same structure as claimed).
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3, 6-8, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannella (US 20120018926 A1) in view of Batchelder (US 20100086721 A1).
	In reference to claim 1, Mannella discloses a system (Fig 2-3), comprising:
an object (Fig 2 element 12); and
a support frame supporting the object (Fig 2 element 12, and see 0031, discussed below),
wherein the support frame constrains movement of the object relative to the support frame (Fig 2),
wherein the support frame includes a cage to non-rigidly constrain movement of at least a part of the object; and wherein the support frame fully encloses the object (See Fig 2 of Mannella as compared to instant Fig 2, shown below with annotations and see [0031], discussed below).

    PNG
    media_image2.png
    506
    1180
    media_image2.png
    Greyscale

	Mannella’s Fig 2 illustrates the frame being connected to the part, however, Mannella further discloses that the frame can also be configured such that “3D part 112 is desirably not connected to shell 142, allowing a limited range of movement of 3D part …” [0031]. 
	In other words, Mannella recognizes that a problem with connecting the part to the frame is that it leaves marks on the part when the frame is removed and therefore suggests that the part can be secured without connecting directly to by using a shell. Mannella further discloses that the “shell 142 may alternatively consist of multiple, porous rings that extend around the fuselage of the aircraft 3D part 112” [0034].
	This is the same as the claimed invention.
	The description of Mannella to make the frame a non-contacting support system [0031] is not an alternate embodiment, but a configuration of the structure that is otherwise shown in Fig 2. 
Manella further discloses where the support frame includes a rigid support portion (fig 2).
Mannella further discloses cushioning (“the gap between 3D part 112 and shell 142 is desirably small enough such that pneumatic accelerations over the gap distance do not generate enough momentum to fracture 3D part” [0031]), but does not disclose that the support frame that fully encloses the object includes a solid cushioning portion.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, support systems, Batchelder discloses that a support frame wherein the support frame fully encloses the object and includes a solid cushioning portion and a rigid support portion may include a solid cushioning portion (“support structure 26 may include multiple build styles, such as skin portion 40 and bulk volume 42. In this embodiment, skin portion 10 may be built with densely packed roads of the support material, and bulk volume 42 may be built with sparsely filled roads of the support material. Skin portion 26 is suitable for providing a moisture seal and structural integrity, while the sparsely filled arrangement of bulk volume 42 is suitable for cushioning 3D model 24 during storage and transit. The sparsely filled arrangement of bulk volume 42 also reduces the amount of support material required to build support structure 26, thereby further reducing build times and material costs, and reducing the overall weight of support structure 26.” [P0035, emphasis added]
and “Reinforcing struts 50 may also be built with densely packed roads of the support material. This allows reinforcing struts 50 to reinforce skin portion 46 relative to interior portion 48, thereby providing additional cushioning for 3D model 24 during storage and transit.” [P0038]
In other words, Batchelder teaches forming a support structure using a dense portion that constrains the object and lower density portion to cushion the object.)
The combination would be achievable by applying the teaching of Batchelder to form portions of the support frame that provide structural confinement using a high density of the print material and cushioning portions using a low density of print material.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the support frame fully encloses the object and includes a solid cushioning portion and a rigid support portion may include a solid cushioning portion. 
A person having ordinary skill in the art would have been specifically motivated to configure the system to integrate the teaching of Batchelder because Batchelder explains that this provides “additional cushioning for 3D model 24 during storage and transit” [P0038] and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 2, the combination discloses the system as in claim 1.
	Mannella further discloses wherein the object is a three-dimensional (3D) printed
object and the support frame is a 3D-printed support frame (“system 10 may build 3D part 12 and protective structure 14 using an additive manufacturing technique, where protective structure 14 is a porous structure that includes outer frame 16 and extensions 18. Examples of suitable systems for system 10 include powder-based additive manufacturing systems” [0016]).
Furthermore, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	In reference to claim 3, the combination discloses the system as in claim 1 wherein the support frame is self-supporting (See Fig 2 of Mannella, shown above. Mannella discloses the same structure and meets the claim.).
In reference to claim 6, the combination discloses the system as in claim 1 wherein the support frame includes at least partial packaging for the object (See Fig of Mannella, shown above. Packaging in this context is an intended use. Mannella discloses the same structure and meets the claim.) 
In reference to claim 7, the combination discloses the system as in claim 1 wherein the support frame constrains an attitude of the object relative to an attitude of the support frame (Mannella teaches the same structure as claimed and therefore has this property. Mannella discloses the same structure and meets the claim.).
	In reference to claim 8, the combination discloses the system as in claim 1.
Mannella further discloses wherein the object and the support frame are
printed from a common material in a three-dimensional (3D) printing process; (“the 3D part and the porous protective structure may be fabricated from the same powder materials” [0042])
	In reference to claim 16, the combination discloses the system as in claim 1.
Mannella further discloses wherein the object and the support frame comprise successively-fused layers of the same material, and wherein the object and the support frame are the same color. (“the 3D part and the porous protective structure may be fabricated from the same powder materials” [0042]. If the part and frame are formed from the same powder then they would have the same color.)
	In reference to claim 17, the combination discloses the system as in claim 1.
Mannella does not disclose that the frame is labeled.
Batchelder discloses labels are useful in 3d printing for providing information about the part and that labels may be located on support structure [P0029-0030]. See Fig 2, shown below.

    PNG
    media_image3.png
    362
    585
    media_image3.png
    Greyscale

The combination would be achievable by forming labels on the framing in order to provide information about the part.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the successively-fused layers of the support frame define a part descriptor that describes the object supported by the support frame.
A person having ordinary skill in the art would have been specifically motivated to add labels to the parts in order to provide information about the part, and to combine prior art elements according to known methods to yield predictable results; or use of known technique to improve similar devices (methods, or products) in the same way.
	In reference to claim 18, the combination discloses the system as in claim 1.
Mannella further discloses the support frame is separably connected to at least one additional support frame by at least one connecting member (“protective structure 114 may be broken off or otherwise removed from around 3D part 112.” [0038]), and
the additional support frame supports an additional object, fully encloses the additional object, and constrains movement of the additional object relative to the additional support frame (“multiple 3D parts are built within build chamber 20 (e.g., multiple 3D parts 12), a single protective structure 14 may envelope all of the 3D parts” [0021] and “each 3D part may be retained within a separate shell (e.g., shell 142) and a single protective structure 114 may envelope all of the 3D parts and shells” [0033])
	In reference to claim 19, the combination discloses the system as in claim 1.
Mannella further discloses wherein the at least one connecting member comprises successively-fused layers of the same material or a different material, and wherein the at least one connecting member is more rigid than the support frame and the additional support frame. (“protective structure 114 may be broken off or otherwise removed from around 3D part 112.” [0038] and “the 3D part and the porous protective structure may be fabricated from the same powder materials” [0042]).
In reference to claim 20, the combination discloses the system as in claim 1.
Mannella further discloses wherein the at least one connecting member is separable from the support frame or the additional support frame (“protective structure 114 may be broken off or otherwise removed from around 3D part 112.” [0038]).
	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannella (US 20120018926 A1) in view of Hocker (US 20170259507 A1)
	In reference to claim 1, Mannella discloses a system (Fig 2-3), comprising:
an object (Fig 2 element 12); and
a support frame supporting the object (Fig 2 element 12, and see 0031, discussed below),
wherein the support frame constrains movement of the object relative to the support frame (Fig 2),
wherein the support frame includes a cage to non-rigidly constrain movement of at least a part of the object; and wherein the support frame fully encloses the object (See Fig 2 of Mannella as compared to instant Fig 2, shown below with annotations and see [0031], discussed below).

    PNG
    media_image2.png
    506
    1180
    media_image2.png
    Greyscale

	Mannella’s Fig 2 illustrates the frame being connected to the part, however, Mannella further discloses that the frame can also be configured such that “3D part 112 is desirably not connected to shell 142, allowing a limited range of movement of 3D part …” [0031]. 
	In other words, Mannella recognizes that a problem with connecting the part to the frame is that it leaves marks on the part when the frame is removed and therefore suggests that the part can be secured without connecting directly to by using a shell. Mannella further discloses that the “shell 142 may alternatively consist of multiple, porous rings that extend around the fuselage of the aircraft 3D part 112” [0034].
	This is the same as the claimed invention.
	The description of Mannella to make the frame a non-contacting support system [0031] is not an alternate embodiment, but a configuration of the structure that is otherwise shown in Fig 2. 
Mannella further discloses the support frame allows “3D parts having delicate features to be de-powdered with fully automated processes” [0015] and a “vacuum system” [0023] may be used, however, Mannella does not disclose that the frame is provided with a vacuum plate. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing process automation, Hocker discloses that once “a build operation is complete, the resulting part composite 181 can be removed from the build area 180, such as manually by an operator, automatically using the conveyable build sheet 185, automatically using a robotic arm” [0031] and that the “robotic arm 1010 can include a hand, vacuum, or other feature configured to pick up one or more of the part composites” [0098].
The combination would be achievable by forming the product such that it could be automatically removed using a using a robotic arm, which would require that the frame had a vacuum plate.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the frame such that it included a vacuum plate extending laterally from portions of the support frame supporting the object and used for robotic conveyance.
A person having ordinary skill in the art would have been specifically motivated to include a vacuum plate extending laterally from portions of the support frame supporting the object and used for robotic conveyance as suggested by Hocker because Hocker states that automation will “improve throughput, efficiency, or economics in an additive manufacturing system” [0024]; and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The combination discloses the claimed invention except for the vacuum plate being thicker than the frame. It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the size of the vacuum plate to be thicker than the frame, since it has been held that a mere change in size or shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of a thick plate for the purpose of allowing increased vacuum to be applied to said plate.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744